MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    Nov 20 2018, 7:08 am

regarded as precedent or cited before any                                     CLERK
                                                                          Indiana Supreme Court
court except for the purpose of                                              Court of Appeals
                                                                               and Tax Court
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE DCS
Steven J. Halbert                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                  Attorney General of Indiana

                                                       David E. Corey
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA
In the Matter of the Termination of                    November 20, 2018
the Parent-Child Relationship of                       Court of Appeals Case No.
Z.S., Minor Child, and F.S.,                           18A-JT-1203
Mother,                                                Appeal from the Marion Superior
Appellant-Respondent,                                  Court
                                                       The Honorable Gary Chavers, Judge
        v.                                             Pro Tem
Indiana Department of Child Services,                  The Honorable Larry Bradley,
                                                       Magistrate
Appellee-Petitioner
                                                       Trial Court Cause No.
         and                                           49D09-1610-JT-1080


Child Advocates, Inc.,
Co-Appellee.



Brown, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018                 Page 1 of 20
[1]   F.S. (“Mother”) appeals the involuntary termination of her parental rights with

      respect to Z.S. Mother raises two issues which we revise and restate as:


          I.    Whether the trial court abused its discretion when it admitted
                certain evidence; and

          II.   Whether the trial court erred in terminating her parental rights.

      We affirm.

                                      Facts and Procedural History

[2]   On May 7, 2013, Z.S. was born. On May 29, 2013, the Indiana Department of

      Child Services (“DCS”) filed a petition alleging that D.T., born on April 24,

      2009, D.S., born on March 17, 2011, and Z.S. were children in need of services

      (“CHINS”). The petition also stated that Z.S.’s meconium was positive for

      marijuana at birth and that Mother failed to provide the children with a safe

      and appropriate living environment free from substance abuse, recently tested

      positive for marijuana, and had an extensive history with DCS including prior

      CHINS and termination of parental rights actions.


[3]   On June 12, 2013, the court held a pre-trial hearing, issued an order which

      states that Mother submitted an “admission to an amended petition and

      agreement on services,”1 found the children to be CHINS, and proceeded with




      1
        The form, Respondent’s Admission to Amended Petition, Paragraph 4(a) states that DCS determined the
      three children to be CHINS because “Mother requires assistance providing a home free from substance
      abuse” and “Services: Home based, . . . , Random Drug Screens.” Petitioner’s Exhibit 4. In the space
      provided, the hand-written words, “Substance Abuse Assessment,” beside the phrase “Services: Home
      based” have been crossed out and replaced with the hand-written words, “[Substance Abuse Assessment to
      be argued].” Id.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018           Page 2 of 20
      disposition. Petitioner’s Exhibit 3. On the same day, the court issued both a

      dispositional order and a participation order. The latter required Mother to

      engage in home-based counseling and submit to random drug/alcohol screens

      and indicated that, in the event she tested positive, she was to submit to a

      substance abuse evaluation.


[4]   On July 12, 2013, the court authorized the removal of the children from

      Mother. On July 15, 2013, the court issued a detention hearing order that

      continued the removal of the children “from Mother’s care as the safety

      concerns and the home environment is in flux” and states that Mother

      “acknowledges there was a brief period where she left the home with her small

      children on or about 6-25-13”; that Mother and DCS describe “numerous

      people who are often in the home thereby contributing to the safety concerns”;

      and that DCS detailed “numerous questionable parenting decisions that

      endanger the children,” including “leaving a four year old [sic] and a two year

      old [sic] unattended in a bathtub; leaving medications within reach of the

      children; having an unstable home environment by being ‘put out’ of her

      residence; and having items in the bed of the infant even after being educated

      about the dangers.” Petitioner’s Exhibit 8. The court’s order also states that

      Mother “details a history that includes having 9 children, and the rights

      terminated as to some of them. Mother’s explanation indicates that she does

      not accept responsibility for her current and prior actions.” Id.


[5]   On June 25, 2014, the court issued a permanency order that ordered Mother

      “dropped after this hearing” and states that Mother still needed to address her

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 3 of 20
      drug issues and “even after one year, she still has not completed a substance

      abuse evaluation,” that Mother’s “last drop was May 29 and [sic] positive for

      THC,” and that “both parents are looking for housing.” Petitioner’s Exhibit 15.

      On October 1, 2014, the court issued a periodic review order which states that

      Mother needed to complete her substance abuse assessment and continued to

      test positive for marijuana.


[6]   On November 18, 2015, the court issued a periodic review hearing order that

      placed the children on temporary trial home visits with “[M]other . . . over

      DCS’ and the GAL’s objections” and ordered all therapies to continue in the

      home. Petitioner’s Exhibit 20. On June 15, 2016, the court required Mother to

      submit to a drug screen following a periodic review hearing. The order from

      the periodic review hearing states in part that “DCS states Mother continues to

      screen positive for marijuana,” and that Mother “apologizes for her positive

      screens but notes she has been going through a lot of things in her life,” “states

      she only does drugs at night when the children are asleep, and “states she will

      be clean now and doing everything she can to keep her children.” Petitioner’s

      Exhibit 25.


[7]   On August 17, 2016, the court held a detention hearing, ordered removal of the

      children from Mother’s care, and issued a detention hearing order which states

      that Mother’s screen from August 15, 2016 was also positive for THC, that

      DCS was requesting removal because Mother tested positive for drugs on

      multiple occasions and because they cannot ensure the safety and well-being of

      children in the home of a care-giver who is abusing drugs, and that Mother had

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 4 of 20
      lost her housing, continued to struggle with drugs, and failed to call in for other

      drug screens. On September 7, 2016, the court changed the plan of permanency

      to adoption.


[8]   On October 3, 2016, DCS filed its petition for involuntary termination of

      Mother’s parental rights with respect to Z.S. On June 14, 2017, the court issued

      a permanency hearing order which states that “Mother’s last drug screen was

      positive for cocaine and that was in May of 2017.” Petitioner’s Exhibit 31. In

      July 2017, DCS family case manager Jan Townsend (“FCM Townsend”) made

      a referral for a substance abuse assessment, and Mother participated in the

      assessment “on or about September or October” 2017. Transcript Volume II at

      107.


[9]   On April 10 and 11, 2018, the court held a hearing, in which Tomlin Drug

      Testing’s office technician Jazmin Crozier testified about the procedure of

      collecting urine specimens for drug analysis and that she collected a urine

      sample from Mother. A Redwood Toxicology Laboratory report, which was

      admitted at the hearing over the objection of Mother’s counsel,2 indicates that

      Crozier collected a sample from Mother on December 13, 2017, and states

      “Benzoylecgonine (Cocaine Metabolite) DETECTED (571 ng/mL).”

      Petitioner’s Exhibit 49. Onsite technician Brittney Baker testified about the




      2
        Specifically, Mother’s counsel objected to Petitioner’s Exhibit 49 because “the alleged collector [Crozier]
      testified at the start of the trial that she couldn’t remember when she took a sample from [Mother].
      Consequently, I object to exhibit forty-nine coming into evidence because there is no chain of custody
      established.” Transcript Volume II at 69.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018                   Page 5 of 20
       process of sample collection, that the sample “goes into a double sealed FedEx

       bag and . . . is overnighted to Redwood Toxicology” after being given, and that

       she followed these procedures on December 8, 15, and 18, 2017, to collect

       samples from Mother. Transcript Volume II at 88. Baker indicated she

       observed Mother give each of the samples and that each of the samples was

       under her sight and control during the collection and sealing process. Forensic

       toxicologist Kimberly Peterson (“Kimberly”) testified that, when Redwood

       Toxicology Laboratory received the December 8, 13, 15, and 18, 2017 samples,

       the security seal was intact and that there was no note on the report regarding

       the integrity of the sample. The court admitted Petitioner’s Exhibits 48, 50, and

       51,3 over the objection of Mother’s counsel regarding the chain of custody.4


[10]   Mother testified at the hearing and stated,“[y]eah, I guess,” when asked if she

       tested positive throughout the CHINS case for “any other substance,” and

       “[c]ocaine, as they claim,” when asked to clarify which substance. Id. at 15. In

       response to the question of whether she “had not had any elicit substance use

       since [Z.S.’s] case opened,” she stated “I stumbled, I am not going to lie, I am

       not going to dictate [sic] anything, yes I stumbled through my depression




       3
         Exhibit 48 indicates that a urine sample was collected from Mother on December 8, 2017, and states
       “Benzoylecgonine (Cocaine Metabolite) DETECTED (1590 ng/ml).” Exhibit 50 indicates that a urine
       sample was collected from Mother on December 15, 2017, and states “Benzoylecgonine (Cocaine
       Metabolite) DETECTED (1110 ng/ml).” Exhibit 51 indicates that a urine sample was collected from Mother
       on December 18, 2017, and states “Benzoylecgonine (Cocaine Metabolite) DETECTED (7740 ng/ml).”
       4
         Specifically, Mother’s counsel objected to Petitioner’s Exhibits 48, 50, and 51 because “[t]here has been
       insufficient foundation laid that- regarding a chain of custody from the time the sample was allegedly taken
       to the time it was tested.” Transcript Volume II at 92.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018                 Page 6 of 20
       because I was off of my meds, I didn’t have anything – so yea, I tripped and I

       smoked.” Id. at 24. She indicated that, after they “came home November

       seventeenth twenty fifteen,” her children were “there for about a year” and

       were removed because she “tested positive for marijuana I guess.” Id. at 36-37.

       During redirect examination, she testified that she knew why her children had

       been removed from her care, indicated she had previously answered “a couple

       of times” the question of whether anyone had ever told her why, and stated

       “(laughing) Because I tested positive for a drug” and “I don’t know and don’t

       care” when instructed by the court to answer the question again. Id. at 147.


[11]   FCM Townsend testified that she was assigned to Z.S. “late August, early

       September” of 2016. Id. at 101. She indicated that she was made aware that

       Mother was ordered to comply with home-based therapy, random screens, and

       substance abuse assessment, and that home-based therapy was needed to

       address Mother’s “mental health . . . as well as just address[] her children not

       being in her care and the affects [sic] she had from that.” Id. at 104. She stated

       that the random drug screens were implemented because “of the reason why

       th[e] particular case was open due to substance abuse” and “so that DCS could

       see whether or not if [Mother] was maintaining her sobriety.” Id. She

       indicated that Mother “has not been compliant with her random screens nor

       has she followed up with the substance abuse recommendations.” Id. at 107.


[12]   In response to being asked whether she made a referral subsequent to the one

       made in July 2017, FCM Townsend answered in the negative and stated that

       “that referral is actually still open for [Mother].” Id. She testified that, at some

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 7 of 20
       point during the summer of 2017, DCS had recommended that “if [Mother]

       submitted to six weeks worth of clean drug screens,” extended and

       unsupervised visitation time would be considered, but that “within three weeks

       into that agreement, [Mother] tested positive.” 5 Id. at 118, 120. She indicated

       that, in October 2017, she received a report from a home-based therapist “that

       was only to inform me that she was discharging.” Id. at 113. She testified she

       believed that termination of Mother’s parental rights was in Z.S.’s best interests

       “because . . . the length of time and the reasons for the case being opened, those

       concerns has [sic] not been remedied at this time for her to be able to return

       home.” Id. at 113.


[13]   Home-based case manager Melissa James indicated that she contacted Mother

       in February 2017 after taking over her case the preceding month, that the

       reason for the closure of Mother’s referral after working together “a few

       months” was that communication with her was nonexistent, and that she made

       several attempts to meet with Mother. Id. at 94.


[14]   Guardian ad litem Alexia Peterson (“GAL Peterson”) testified that the Child

       Advocates agreed with the termination of the parent-child relationship between

       Z.S. and Mother, that it would not be in Z.S.’s bests interests to allow Mother

       more time to complete services because she thought “that [Mother] has [sic] an




       5
         During redirect examination, Mother’s counsel objected to FCM Townsend’s testimony that Mother had
       tested positive, and the court allowed the testimony “as to why the extended visitation, unsupervised [sic]
       didn’t happen.” Transcript Volume II at 120.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018                Page 8 of 20
       adequate amount of time to complete services and be reunified with the

       children,” and that termination was in Z.S.’s best interests because “the issues

       of why the CHINS case had opened have not been remedied,” Z.S. was “well

       cared for in her . . . pre-adoptive home,” and Mother had “not completed her

       services to stay sober or have an appropriate housing for her children to be

       reunified with her.” Id. at 44, 46, 51-52.


[15]   Adult and Child staff therapist Renae Clark-Weatherly testified that she worked

       with Mother for approximately two years and set up the goals of “effective

       parenting skills, . . . substaining [sic] from drugs and . . . her personal skills as

       far as her anger and aggression”. Id. at 75. She answered affirmatively when

       asked if Mother ever admitted to testing positive and stated that Mother had

       told her one time that “she was at a party and somebody spiked her punch or

       something of that nature.” Id. at 76.


[16]   On April 24, 2018, the court entered an order terminating Mother’s parental

       rights, which provided:


               4. [Z.S.] remained in-home but was ordered detained and placed
               outside the home after a detention hearing held on August 17,
               2016 due to safety concerns, and concerns over continued drug
               use and lost housing.

               5. [Z.S.] was found to be in need of services after [Mother] filed
               an admission that she required assistance providing a home free
               from substance abuse. The Court proceeded to disposition on
               that date.

                                                    *****


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 9 of 20
        11. [Mother] has [sic] living in the residence of her adult
        daughter for the past three and one-half months. Prior to that,
        she lived with another adult daughter. There are concerns that
        both daughters have criminal issues regarding cocaine. At other
        times during [Z.S.’s] CHINS case, [Mother] resided with her
        mother.

        12. [Mother] has never provided proof of having employment to
        [DCS].

        13. [Mother] failed to complete therapy, although she did
        participate. The last therapy report was received in October of
        2017, at which time sobriety was still a goal and [Mother’s]
        therapist was recommending in-patient treatment.

                                             *****

        15. There is no evidence that [Mother] made any progress
        toward sobriety in five years other than doing a substance abuse
        assessment. She tested positive for cocaine four times during a
        ten-day period after completing the assessment.

        16. [Mother] has a history of involvement with [DCS] that goes
        back seventeen years.

        17. [Mother] consented to adoption for three children under an
        unsuccessful CHINS case filed in October of 2001.

        18. [Mother’s] parental rights were involuntarily terminated over
        a child on January 14, 2008, stemming from a 2006 CHINS case
        involving substance abuse and instability.

        19. On April 24, 2009, [Mother] had her parental rights
        involuntarily terminated over another child due to substance
        abuse, instability and neglect.

        20. [Mother] denied having her parental rights terminated, and
        denied substance abuse or possession of marijuana in previous
        cases.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 10 of 20
               21. [Mother] delivered a drug[-]positive baby in August of 2016.


       Appellant’s Appendix Volume II at 7-8. The order states that “[g]iven the

       history of years and years being unsuccessful in services in CHINS cases back

       to 2001, and her lack of progress in [Z.S.’s] case, [Mother] will not progress to

       reunification”; and that there is a reasonable probability that the conditions that

       resulted in Z.S.’s removal and continued placement outside the home will not

       be remedied by Mother, given that she “has had almost five years to complete

       services designed to address conditions of instability and substance abuse.” Id.

       at 8. The court found that termination of the parent-child relationship was in

       Z.S.’s best interests.


                                                   Discussion

                                                         I.

[17]   The first issue is whether the trial court abused its discretion when it admitted

       certain evidence. The admission of evidence is entrusted to the sound

       discretion of the juvenile court. Matter of A.F., 69 N.E.3d 932, 941-942 (Ind. Ct.

       App. 2017) (citing In re A.J., 877 N.E.2d 805, 813 (Ind. Ct. App. 2007), trans.

       denied), trans. denied. We will find an abuse of discretion only where the

       juvenile court’s decision is against the logic and effect of the facts and

       circumstances before the court. Id. at 942. If a juvenile court abuses its

       discretion by admitting challenged evidence, we will reverse for that error only

       if it is inconsistent with substantial justice or if a substantial right of the party is

       affected. Id. (citing In re S.W., 920 N.E.2d 783, 788 (Ind. Ct. App. 2010)).


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 11 of 20
[18]   Mother argues certain drug test results were improperly admitted because they

       “do not meet the requirements for admissibility” and contends that there was

       no evidence of “who did the tests, so [Kimberly] could not testify that the

       results were created by someone with personal knowledge at or near the time of

       testing.” Appellant’s Brief at 13. She also asserts that the omission of the

       person testing the samples provides an indication of untrustworthiness sufficient

       for the court to have refused the admission of the results and argues that,

       because there is no evidence of who this person might have been, the chain of

       custody has been broken. The State asserts that Mother objected to the

       admission of the evidence “on the ground that there was a lack of a chain of

       custody showing that the sample tested was provided by Mother,” argues that

       she failed to raise her objection on appeal with the trial court, and contends that

       even if Mother did not waive her argument on appeal, there was sufficient

       evidence to establish a chain of custody. Appellee’s Brief at 17.


[19]   We note that Mother cites to Troxell v. State, in which the Indiana Supreme

       Court found there was no error in the admission of evidence challenged by a

       criminal defendant claiming error in the chain of custody of a DNA sample and

       provided:


               To establish a proper chain of custody, the State must give
               reasonable assurances that the evidence remained in an
               undisturbed condition. Cliver v. State, 666 N.E.2d 59, 63 (Ind.
               1996). However, the State need not establish a perfect chain of
               custody, and once the State “strongly suggests” the exact
               whereabouts of the evidence, any gaps go to the weight of the
               evidence and not to admissibility. Wrinkles v. State, 690 N.E.2d

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 12 of 20
               1156, 1160 (Ind. 1997); Jenkins v. State, 627 N.E.2d 789, 793 (Ind.
               1993) (noting that failure of FBI technician to testify did not
               create error). Moreover, there is a presumption of regularity in
               the handling of evidence by officers, and there is a presumption
               that officers exercise due care in handling their duties. Wrinkles,
               690 N.E.2d at 1160; Culver [v. State, 727 N.E.2d 1062, 1067 (Ind.
               2000)]. To mount a successful challenge to the chain of custody,
               one must present evidence that does more than raise a mere
               possibility that the evidence may have been tampered with.
               Cliver, 666 N.E.2d at 63.


       778 N.E.2d 811, 814 (Ind. 2002). The Troxell Court also found that the absence

       of such information “goes to the weight of the evidence and not its

       admissibility.” Id. at 815 (citing Jenkins, 627 N.E.2d at 793).


[20]   Here, the record reveals that Crozier testified about the procedure of collecting

       urine specimens for drug analysis and that she collected a urine sample from

       Mother. We note that Petitioner’s Exhibit 49 indicates that Crozier collected a

       sample from Mother on December 13, 2017. Baker testified about the process

       of sample collection, that the sample “goes into a double sealed FedEx bag and

       . . . is overnighted to Redwood Toxicology” after being given, and that she

       followed these procedures on December 8, 15, and 18, 2017, to collect samples

       from Mother. Transcript Volume II at 88. Baker indicated that she observed

       Mother give each of the samples and that each of the samples was under her

       sight and control during the collection and sealing process. Kimberly testified

       that, when Redwood Toxicology Laboratory received each of the samples, the

       security seal was intact and that there was no note on the report regarding the



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 13 of 20
       integrity of the sample. Under these circumstances, we cannot say that the

       court abused its discretion when it admitted the challenged drug test results.


                                                         II.


[21]   The next issue is whether the trial court erred in terminating Mother’s parental

       rights. In order to terminate a parent-child relationship, DCS is required to

       allege and prove, among other things:


               (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.

                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.

                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[22]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 14 of 20
       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. Id. We confine our review to two steps: whether the

       evidence clearly and convincingly supports the findings, and then whether the

       findings clearly and convincingly support the judgment. Id.


[23]   Reviewing whether the evidence clearly and convincingly supports the findings,

       or the findings clearly and convincingly support the judgment, is not a license to

       reweigh the evidence. Id. “[W]e do not independently determine whether that

       heightened standard is met, as we would under the ‘constitutional harmless

       error standard,’ which requires the reviewing court itself to ‘be sufficiently

       confident to declare the error harmless beyond a reasonable doubt.’” Id.

       (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967))). “Our review must ‘give “due

       regard” to the trial court’s opportunity to judge the credibility of the witnesses

       firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 15 of 20
       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640.


[24]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       probability that the conditions resulting in the removal or reasons for placement

       of Z.S. outside the home will not be remedied. See Ind. Code § 31-35-2-

       4(b)(2)(B)(i).


[25]   Mother contends that “[t]he CHINS as to Z.S. was based on [Mother’s]

       admission stating that she ‘requires assistance providing a home free from

       substance abuse,’” and argues that the trial court based its finding in support of

       its disposition order “on issues and conduct which were not part of the CHINS

       admission” and focused on issues “which were allegedly related to the

       ‘continued’ placement outside the home rather than the initial placement.”

       Appellant’s Brief at 9-10. DCS argues that Mother does not challenge

       specifically any of the trial court’s findings of fact and the court properly

       considered the reasons for Z.S.’s continued placement outside Mother’s home.

       It contends that, “[i]n sum, nothing changed for Mother,” and that, while she

       may have shown periods of improvement early in the CHINS case, Mother

       continued to use illegal substances including shortly before the termination

       factfinding. Appellee’s Brief at 27.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 16 of 20
[26]   In determining whether the conditions that resulted in Z.S.’s removal will not

       be remedied, we engage in a two-step analysis. See In re E.M., 4 N.E.3d at 642-

       643. First, we identify the conditions that led to removal, and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. at 643. In the second step, the trial court must judge a

       parent’s fitness as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions, balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation. Id. We entrust that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       Requiring trial courts to give due regard to changed conditions does not

       preclude them from finding that a parent’s past behavior is the best predictor of

       future behavior. Id.


[27]   We note that the statute “does not simply focus on the initial basis for a child’s

       removal for purposes of determining whether a parent’s rights should be

       terminated, but also those bases resulting in the continued placement outside

       the home.” In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013) (citation and

       internal quotation marks omitted). A court may consider evidence of a parent’s

       prior criminal history, history of neglect, failure to provide support, lack of

       adequate housing and employment, and the services offered by DCS and the

       parent’s response to those services, and, where there are only temporary

       improvements and the pattern of conduct shows no overall progress, the court


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 17 of 20
       might reasonably find that under the circumstances the problematic situation

       will not improve. Id. A trial court need not wait until a child is irreversibly

       influenced by a deficient lifestyle such that his or her physical, mental, and

       social growth are permanently impaired before terminating the parent-child

       relationship. In re Z.C., 13 N.E.3d 464, 469 (Ind. Ct. App. 2014), trans. denied.


[28]   We also note that, to the extent Mother does not challenge the court’s findings,

       any unchallenged facts stand as proven. See In re Involuntary Termination of

       Parent-Child Relationship of B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007)

       (failure to challenge findings by the trial court resulted in waiver of the

       argument that the findings were clearly erroneous), trans. denied; McMaster v.

       McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (when the father failed to

       challenge specific findings, this Court accepted them as true).


[29]   The record reveals that the court’s June 12, 2013 dispositional order required

       Mother to engage in home-based counseling and submit to random

       drug/alcohol screens and indicated that, in the event she tested positive, she

       was to submit to a substance abuse evaluation. On July 12, 2013, the court

       authorized the removal of the children and, on July 15, 2013, the court issued a

       detention hearing order which continued the removal of the children and which

       stated that Mother detailed “a history that includes having 9 children, and the

       rights terminated as to some of them.” Petitioner’s Exhibit 8. The court’s June

       15, 2016 order states in part that Mother “apologizes for her positive screens”

       and that she “states she only does drugs at night when the children are asleep.”

       Petitioner’s Exhibit 25. On August 17, 2016, the court ordered removal of the

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 18 of 20
       children after having previously granted a temporary trial home visit with

       Mother and issued a detention hearing order which states that Mother had

       failed to call in for drug screens and had “lost her housing and continues to

       struggle with drugs” and that her August 15, 2016 screen was positive for THC.

       Petitioner’s Exhibit 27. We observe that Mother indicated at the hearing that

       her children were removed because she tested positive for marijuana, she

       responded affirmatively when asked if she tested positive throughout the

       CHINS case for “any other substance,” that she stated “[c]ocaine, as they

       claim” when asked to clarify, and that she testified “yea, [she] tripped and [she]

       smoked.” Transcript Volume II at 15. We further observe the court’s findings

       that there was no evidence Mother made any progress toward sobriety in five

       years other than completing a substance abuse assessment and that she “tested

       positive for cocaine during a ten-day period after completing the assessment.”

       Appellant’s Appendix Volume II at 8. Considering the evidence as set out

       above and in the record, along with the court’s other unchallenged findings, we

       conclude that clear and convincing evidence supports the trial court’s

       determination that there is a reasonable probability that the conditions leading

       to Z.S.’s removal will not be remedied.


[30]   As to Z.S.’s best interests, we observe that FCM Townsend testified she

       believed that termination of Mother’s parental rights was in Z.S.’s best interests

       “because . . . the length of time and the reasons for the case being opened, those

       concerns has [sic] not been remedied at this time for her to be able to return

       home.” Transcript Volume II at 113. We also observe that GAL Peterson


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 19 of 20
       indicated that it would not be in Z.S.’s bests interests to allow Mother more

       time to complete services because she thought “that [Mother] has [sic] an

       adequate amount of time to complete services and be reunified with the

       children,” and that termination was in Z.S.’s best interests because “the issues

       of why the CHINS case had opened have not been remedied,” Z.S. was “well

       cared for in her . . . pre-adoptive home,” and Mother had “not completed her

       services to stay sober or have an appropriate housing for her children to be

       reunified with her.” Id. at 44, 46, 51-52. Our review of the evidence in the

       record reveals that the evidence supports the trial court’s best interests

       determination.


                                                   Conclusion

[31]   We conclude that the trial court did not err in terminating Mother’s parental

       rights.


[32]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1203 | November 20, 2018   Page 20 of 20